      Case 6:19-cv-00119-JRH-BKE Document 25 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION




FREDERICK KHALEES,

              Plaintiff-Appellant,

vs.                                                      Case No. CV 619-119




SGT. HARDEN,C.O. ALBERCROMBIE,

C.O. HOWARD,

              Defendants-Appellees,



                                        ORDER


        The appellant's motions for leave to proceed having been denied and the appeal

dismissed by the United States Court of Appeals for the Eleventh Circuit,

        IT IS HEREBY ORDERED that the order of the United States Court of Appeals for

the Eleventh Circuit is made the order of this Court.

        SO ORDERED,this                    of September, 2020.




                                                        HALL, CHIEF JUDGE

                                          UNITED STATES DISTRICT COURT

                                          SOUTHERN DISTRICT OF GEORGIA
